SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in then-Chief Judge Griesa’s Order of Dismissal dated March 10, 2000. We have considered all of plaintiffs contentions on this appeal and have found in them no basis for reversing the decision of the district court. The judgment of the district court is affirmed.
We note that although plaintiff has failed to exhaust his claims under the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq., and hence cannot maintain the present action under that Act, the defendant insurance company (“defendant”) has now informed plaintiff and this Court that defendant has given plaintiff until December 31, 2000, to submit any additional documentation he wishes in support of his disability benefits claim, and that defendant will issue a final determination of that claim on or before January 31, 2001.